United States Court of Appeals
                                                              Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                   June 29, 2006

                                                       Charles R. Fulbruge III
                           No. 05-20213                        Clerk
                         Summary Calendar


     WOLFGANG HIRCZY, Ph.D.,

                                     Plaintiff – Appellant,

                                v.

     DONA G. HAMILTON,

                                     Defendant – Appellee.


          Appeal from the United States District Court
               for the Southern District of Texas
                          No. 05-cv-184


                 * * * * * * * * * * * * * * *


                         Consolidated with
                            No. 05-20348
                          Summary Calendar


     FACULTY RIGHTS COALITION; WOLFGANG P. H. DE MINO,

                                     Plaintiffs – Appellants,

                               v.

     GEORGE C. HANKS; JANE NENNINGER BLAND; UNNAMED ADJUNCT
     PROFESSORS OF LAW,

                                     Defendants – Appellees.


          Appeals from the United States District Court
                for the Southern District of Texas
                            04-cv-4494


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*

     Plaintiffs-Appellants challenge the district court’s dismissal

of their two cases, issuance of a permanent injunction, and denial

of a recusal motion.     For the reasons that follow, the district

court’s rulings were not in error.



                             I. BACKGROUND

         Plaintiff-Appellant Wolfgang P. Hirczy de Mino is a former

employee of the University of Houston who runs Plaintiff-Appellant

Faculty Rights Coalition, an organization apparently consisting

solely of Hirczy de Mino.1     In two separate cases, he sued Dona

Hamilton, the general counsel for the University, Justices George

Hanks and Jane Bland2 of the First Court of Appeals in Houston, and

unnamed adjunct professors of law.     His suits were transferred to

one district court judge and have been consolidated for this

appeal.      Hirczy de Mino sought to stop (1) judges, who are

compensated by the University, from adjudicating cases in which the

University is a party and (2) the University from compensating

judges who hear cases in which the University is a party.    He also


     *    Pursuant to 5TH CIR. R. 47.5, this Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     1
      Because Hirczy de Mino and his organization are essentially
one and the same, we refer to both Appellants only by his name.
     2
         Justice Bland has been nonsuited.

                                   2
brought an open records claim against Hamilton.

     The district court dismissed Hirczy de Mino’s suits pursuant

to Federal Rule of Civil Procedure 12(b)(6) and issued a permanent

injunction against Hirczy de Mino, stating that he may not file

suit in the Southern District of Texas without written permission

of the judge.       Subsequently, Hirczy de Mino filed a motion to

transfer, motion to vacate the permanent injunction, motion to

recuse the district court judge, and motion for reconsideration.

All of the motions were denied, with the recusal motion denied as

moot.     In his appeal, Hirczy de Mino challenges the dismissal,

issuance of the permanent injunction, and denial of the motion to

recuse.



                                 II. DISCUSSION

     A.     Dismissal of Hirczy de Mino’s Cases

     We review de novo a dismissal for failure to state a claim

upon which relief could be granted under Federal Rule of Civil

Procedure 12(b)(6).         GE Capital v. Posey, 415 F.3d 391, 395 (5th

Cir. 2005).   Hirczy de Mino lacked standing to pursue his abstract

claims    against     Hamilton    and    Hanks.       The   Supreme   Court   has

identified three constitutional standing requirements: (1) the

plaintiff must allege that she has suffered or imminently will

suffer an injury; (2) the plaintiff must allege that the injury is

fairly    traceable    to    a   the    defendant’s    conduct;   and   (3)   the


                                          3
plaintiff must allege that a favorable federal court decision is

likely to redress the injury.   See Bennett v. Spear, 520 U.S. 154,

167 (1997).    Here, Hirczy de Mino’s standing fails on the first

requirement.    He has alleged no direct injury at the hands of

Hamilton or Hanks.    See Los Angeles v. Lyons, 461 U.S. 95, 101–02

(1983) (“The plaintiff must show that he has sustained or is

immediately in danger of sustaining some direct injury as the

result of the challenged official conduct and the injury or threat

of injury must be both real and immediate, not conjectural or

hypothetical.”) (internal quotation marks omitted).

     Furthermore, Hirczy de Mino’s open records claim brought

against Hamilton for University of Houston records fails.      Without

reaching the merits, we reject the open records claim because

Hamilton is not the proper party.      To bring a suit to produce

information under the Texas Government Code, a plaintiff must sue

the governmental body withholding the information.    TEX. GOV’T CODE

§ 552.3215.    Hirczy de Mino instead has brought suit against an

individual.    Therefore, his open records claim is invalid.   Having

conducted a de novo review, the district court’s dismissal is

affirmed.

     B.     Permanent Injunction Issued Against Hirczy de Mino

     We review a district court’s grant or denial of a permanent

injunction for abuse of discretion. Peaches Entm’t Corp. v. Entm’t

Repertoire Assoc., 62 F.3d 690, 693 (5th Cir. 1995).      The trial


                                  4
court abuses its discretion if it: (1) relies on clearly erroneous

factual findings when deciding to grant or deny the permanent

injunction,     (2)    relies       on    erroneous     conclusions     of   law   when

deciding   to   grant       or     deny   the    permanent     injunction,    or    (3)

misapplies the factual or legal conclusions when fashioning its

injunctive relief.          Id.    The record demonstrates that the district

court relied on Hirczy de Mino’s litigious history of filing

numerous cases, often without legal or factual support, in making

its determination.          Moreover, the district court discussed some of

his previous suits in chambers and in court, giving Hirczy de Mino

an opportunity to defend himself before the court entered the

order.

     Contrary to Hirczy de Mino’s contention, a court may issue

sanctions sua sponte.            FED. R. CIV. P. 11.      A court has the power to

enter orders prohibiting future filings not only from various

statutes and rules relating to sanctions but also from the inherent

power of the court to protect its jurisdiction and judgments and

control its docket. Farguson v. MBank Houston, N.A., 808 F.2d 358,

360 (5th Cir. 1986).             Furthermore, this permanent injunction was

“limited   to   what    is        sufficient     to    deter   repetition”    of    his

misconduct.      FED. R. CIV. P. 11.               Therefore, we find that the

district court        did    not    abuse    its      discretion   in   ordering    the

permanent injunction.

     C.    Motion to Recuse Was Untimely


                                             5
     We review a denial of a motion to recuse for abuse of

discretion. Trevino v. Johnson, 168 F.3d 173, 178 (5th Cir. 1999).

In the instant case, Hirczy de Mino failed to file his motion to

recuse in a timely manner.     The general rule on timeliness requires

that “one seeking disqualification must do so at the earliest

moment after knowledge of the facts demonstrating the basis for

such disqualification.”       Travelers Ins. v. Liljeberg Enters., 38

F.3d 1404, 1410 (5th Cir. 1994).            In fact, the “most egregious

delay” is when “a party already knows the facts purportedly showing

an appearance of impropriety but waits until after an adverse

decision has been made by the judge before raising the issue of

recusal.”     See United States v. Sanford, 157 F.3d 987, 989 (5th

Cir. 1998).

     Here,    Hirczy   de   Mino   learned    directly   from   the   Judge’s

disclosure to the parties in open court of the district court’s

association with the University.          Nevertheless, he waited over two

months and until after the adverse decision to file his motion to

recuse. He thus committed the worst type of delay by knowing facts

that allegedly might lead to recusal but waiting until after he

received an unfavorable ruling to file his motion to recuse.              We

have deemed this to be almost “per se untimeliness.”            Id.   Because

Hirczy de Mino’s motion was untimely, a substantive review for

abuse of discretion is unnecessary.           The district court properly




                                      6
denied the motion to recuse as moot because it was untimely.3



                          III. CONCLUSION

     Hirczy de Mino challenges the dismissal of his case, the

issuance of a permanent injunction against him, and the denial of

his motion to recuse.   All three challenges fail.   Accordingly, we

AFFIRM the district court’s rulings.




     3
      This Court declines Hirczy de Mino’s invitation to create a
new bright-line rule regarding recusal because, inter alia, he
does not offer any legal support for that theory.

                                 7